Citation Nr: 0301207	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  01-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of complex tear of the anterior 
cruciate ligament and posterior horn, medial with laxity, 
of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of L4-5 with 
arthritis of the sacroiliac joints.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1977 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs 
(VA) Regional Office (RO).

In January 2002, as per request of the veteran, the claim 
was transferred to the jurisdiction of the RO in Phoenix, 
Arizona, as he had changed his place of domicile.

During the pendency of this appeal, in a letter to the RO 
dated in November 2001, the veteran has raised the issue 
of entitlement to service connection for partial complex 
seizures and sleep apnea.  The Board does not have 
jurisdiction of these issues as they have not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not 
have jurisdiction of the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
Jurisdiction does indeed matter and it is not "harmless" 
when the VA, during the claims adjudication, process fails 
to consider threshold jurisdictional issues.  McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  An application that 
is not in accord with the statute cannot be entertained.  
38 U.S.C.A. § 7108 (West 1991).  The issues are, 
therefore, referred to the RO, and any notification is to 
be by letter that includes complete appellate rights.


REMAND

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.

Appellate review of the veteran's claims at this time 
would be premature.  Along with his November 2001 
substantive appeal, he included an Appeal Hearing Options 
form indicating that he requested that he be scheduled for 
a personal hearing before a local Hearing Officer.  

The veteran was initially scheduled for a personal hearing 
before a hearing officer of the RO in February 2002, 
however, he changed his domicile from Albuquerque, New 
Mexico, to Phoenix, Arizona, prior to that date.  

In January 2002, he submitted a letter informing the RO of 
his move, and requesting that his hearing be rescheduled 
at the RO in Phoenix, Arizona.

By letter dated in May 2002, the veteran was notified that 
he had been scheduled for a personal hearing before a 
local Hearing Officer in Phoenix, Arizona.  

A brief undated Memo for Record follows within the 
veteran's claims folder suggesting that an informal 
conference was held with the veteran in June 2002.  

There is no indication in the record that the veteran 
accepted an informal conference in lieu of the personal 
hearing which he had requested on two separate occasions, 
and such request has not been withdrawn.

It is a basic principle of veterans' law that the Board 
shall decide an appeal only after affording the appellant 
an opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 
(West 1991 & Supp. 2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  
They were not intended to preclude a remand in these 
circumstances.  
See 67 Fed. Reg. 3,099,3,016 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).

The request for a RO hearing is such a matter.  See 
Chairman's Memorandum No. 01-02-01 (Jan. 29, 2001) noting 
one such action is where an appellant has requested a 
field hearing, either a Travel Board hearing or a local 
Hearing Officer (Decision Review Officer) hearing.

The Board observes that additional due process 
requirements may be applicable as a result of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002) and 
66 Fed. Reg. 45,650 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The appeal is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The appellant should be scheduled 
to appear for a personal hearing before 
a Hearing Officer of the RO, in 
accordance with applicable law.  Notice 
should be sent to the appellant, a copy 
of which should be associated with the 
claims file.

3.  The appellant should be asked to 
submit any other information, evidence, 
or argument that may be pertinent to 
the appeal at that time.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).


